IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00355-CV

WILLIAM M. WINDSOR,
                                                           Appellant
v.

SAM ROUND,
                                                           Appellee


                          From the 378th District Court
                              Ellis County, Texas
                             Trial Court No. 88611


                                      ORDER


      On December 3, 2014, Appellant filed a Motion for Computer Access requesting

this Court to order the Ellis County Jail to allow appellant access to his personal

computer. Appellant is no longer confined in the Ellis County Jail.

      Accordingly, appellant’s motion is dismissed as moot.



                                         PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed as moot
Order issued and filed May 28, 2015




Windsor v. Round                      Page 2